              Case 5:17-cv-01303-G Document 31 Filed 04/24/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

KIMBERLY UNDERWOOD,                         )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )              Case No. CIV-17-1303-W
                                            )
STATE OF OKLAHOMA ex rel.                   )
OKLAHOMA OFFICE OF                          )
JUVENILE AFFAIRS,                           )
                                            )
                      Defendant.            )

-and-

KIMBERLY UNDERWOOD,                         )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )              Case No. CIV-18-325-W
                                            )
STATE OF OKLAHOMA ex rel.                   )
OKLAHOMA OFFICE OF                          )
JUVENILE AFFAIRS,                           )
                                            )
                      Defendant.            )

                         ADMINISTRATIVE CLOSING ORDER

        The court is advised that the parties have reached a compromise and settlement.

 Accordingly, the Clerk of Court is directed to administratively terminate this action without

 prejudice to the right of a party to file a stipulation or order of dismissal or, for good cause

 shown upon motion, to reopen the proceeding for any other purpose necessary to obtain a

 final determination of the action.

        If, within thirty (30) days from the date of this order, closing papers have not been

 filed or leave sought to reopen the case, this action shall be deemed dismissed with

 prejudice.
   Case 5:17-cv-01303-G Document 31 Filed 04/24/19 Page 2 of 2



IT IS SO ORDERED this 24th day of April, 2019.
